               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 GARY P. ABT,

                       Petitioner,
                                                     Case No. 20-CV-165-JPS-JPS
 v.

 REED RICHARDSON,
                                                                     ORDER
                       Respondent.


       On February 3, 2020, Petitioner Gary P. Abt (“Abt”) filed a petition

pursuant to 28 U.S.C. § 2254, asserting that his state court conviction and

sentence were imposed in violation of the Constitution. (Docket #1). In 2013,

Abt was charged in Waukesha County Circuit Court with first-degree child

sexual assault. Id. at 2. He pleaded guilty to the charge and in March 2014

was sentenced to forty years’ imprisonment. Id. Abt filed a direct appeal

which ended in June 2016 with affirmance of his conviction. Id. at 3.

       Rule 4 of the Rules Governing § 2254 Cases in the United States

District Courts authorizes a district court to conduct an initial screening of

habeas corpus petitions and to dismiss a petition summarily where “it

plainly appears from the face of the petition…that the petitioner is not

entitled to relief.” This rule provides the district court the power to dismiss

both those petitions that do not state a claim upon which relief may be

granted and those petitions that are factually frivolous. See Small v. Endicott,

998 F.2d 411, 414 (7th Cir. 1993). Upon an initial Rule 4 review of habeas

petitions, the court will analyze whether the petitioner has avoided statute

of limitations bars, exhausted available state remedies, avoided procedural

default, and set forth cognizable constitutional or federal law claims.
       The court begins its Rule 4 review by examining the timeliness of

Abt’s petition. A state prisoner in custody pursuant to a state court

judgment has one year from the date “the judgment became final” to seek

federal habeas relief. 28 U.S.C. § 2244(d)(1)(A). A judgment becomes final

within the meaning of Section 2244(d)(1)(A) when all direct appeals in the

state courts are concluded followed by either the completion or denial of

certiorari proceedings in the U.S. Supreme Court, or, if certiorari is not

sought, at the expiration of the 90 days allowed for filing for certiorari. See

Ray v. Clements, 700 F.3d 993, 1003 (2012) (citing Anderson v. Litscher, 281

F.3d 672, 675 (7th Cir. 2002)).

       Here, it appears Abt’s petition is timely. His direct appeal ended on

June 22, 2016 and he did not seek certiorari review. (Docket #1 at 3). Thus,

his judgment became final on September 20, 2016. Abt then filed a post-

conviction motion on February 17, 2017. Id. at 4. The pendency of that

motion tolled the expiration of the statute of limitations. Tate v. Pierson, 52

F. App’x 302, 303 (7th Cir. 2002); 28 U.S.C. § 2244(d)(2). It is not clear

whether Abt filed multiple post-conviction motions, but his petition states

that the last such motion was finally denied on December 10, 2019. (Docket

#1 at 4–6). This action followed on February 3, 2020. It therefore appears

that Abt filed this action within the time constraints provided by Section

2244. Should Abt’s recitation of state court litigation be erroneous, the Court

leaves it to Respondent to raise any timeliness concerns.

       The court continues its Rule 4 review by examining Abt’s petition to

determine whether he has exhausted his state remedies. The district court

may not address the merits of the constitutional claims raised in a federal

habeas petition “unless the state courts have had a full and fair opportunity

to review them.” Farrell v. Lane, 939 F.2d 409, 410 (7th Cir. 1991).


                                  Page 2 of 8
Accordingly, a state prisoner is required to exhaust the remedies available

in state court before a district court will consider the merits of a federal

habeas petition. 28 U.S.C. § 2254(b)(1)(A); Dressler v. McCaughtry, 238 F.3d

908, 912 (7th Cir. 2001) (if petitioner “either failed to exhaust all available

state remedies or raise all claims before the state courts, his petition must

be denied without considering its merits.”).

       If a federal habeas petition has even a single unexhausted claim, the

district court may be required to dismiss the entire petition and leave the

petitioner with the choice of either returning to state court to exhaust the

claim or amending or resubmitting the petition to present only exhausted

claims. See Rose v. Lundy, 455 U.S. 509, 510 (1982). Under Rhines v. Weber,

544 U.S. 269, 278 (2005), the Court should grant a stay to allow the petitioner

to return to state court to exhaust his claims when “the petitioner had good

cause for his failure to exhaust, his unexhausted claims are potentially

meritorious, and there is no indication that the petitioner engaged in

intentionally dilatory litigation tactics.” See also Purvis v. United States, 662

F.3d 939, 944 (7th Cir. 2011) (applying Rhines to a mixed petition brought

under 28 U.S.C. § 2255). The Court should also allow the petitioner to

amend his petition to remove any unexhausted claims before dismissing

the petition. Rhines, 544 U.S. at 278. A petitioner exhausts his constitutional

claim when he presents it to the highest state court for a ruling on the

merits. Lieberman v. Thomas, 505 F.3d 665, 669 (7th Cir. 2007) (citing Picard v.

Connor, 404 U.S. 270, 275 (1971); Perruquet v. Briley, 390 F.3d 505, 513 (7th

Cir. 2004)). Once the state’s highest court has had a full and fair opportunity

to pass upon the merits of the claim, a prisoner is not required to present it

again to the state courts. Humphrey v. Cady, 405 U.S. 504, 516 n.18 (1972).




                                  Page 3 of 8
       Here, Abt presents nine claims. (Docket #1 at 6–12). The

constitutional basis for each of the claims is not well-defined. Id.; (Docket

#1-1 at 1-4). In any event, the claims take issue with matters from the

beginning to the end of Abt’s prosecution, including his interrogation,

guilty plea hearing, sentencing, and appeal. While Abt’s petition could

certainly be clearer, the Court cannot conclude that it “plainly” appears

from the record that Abt did not exhaust his claims. When Respondent

provides the complete record of Abt’s state court litigation, the Court’s

views may change.

       The court next reviews Abt’s petition under Rule 4 to determine

whether he has procedurally defaulted on any of his claims. Even though a

constitutional claim in a federal habeas petition has been exhausted, the

court is still barred from considering the claim if it has been procedurally

defaulted by the petitioner. See Mahaffey v. Schomig, 294 F.3d 907, 915 (7th

Cir. 2002) (citing Boerckel v. O’Sullivan, 135 F.3d 1194, 1196–97 (7th Cir.

1998), rev’d on other grounds by O’Sullivan v. Boerckel, 526 U.S. 838, 849

(1999)). A state prisoner procedurally defaults on a constitutional claim in

a habeas petition when he fails to raise the claim in the state’s highest court

in a timely fashion or in the manner prescribed by state law. See O'Sullivan,

526 U.S. at 848; Thomas v. McCaughtry, 201 F.3d 995, 1000 (7th Cir. 2000).

       It appears that Abt has procedurally defaulted on at least some of the

claims he seeks to raise in the petition. Abt presented only one argument in

his direct appeal. Abt asserted that he should have been allowed to

withdraw his guilty plea because he did not understand the charge against

him and his lawyer misled him regarding the consequences of pleading

guilty. (Docket #1-1 at 5–9). This argument was rejected on its merits by the




                                 Page 4 of 8
circuit court and the court of appeals, id., and the Wisconsin Supreme Court

denied Abt’s petition for review of those rulings.

       This claim is not among the nine Abt presents in the instant petition.

Instead, they appear to have been raised for the first time in Abt’s post-

conviction motion(s). The claims were rejected by the court of appeals as

being procedurally barred. (Docket #1-1 at 11–15). Specifically, the court

found that Abt had either already tangentially litigated some of the issues

in his direct appeal, and that the other claims could have been raised in the

direct appeal but were not. Id. Abt was not allowed to either re-litigate

issues or raise new ones that could have been addressed previously. Id.

       Because of the uncertainty of the record at this stage, the Court will

not dismiss the petition or any claims therein as procedurally defaulted.

Respondent may raise the issue of procedural default when and where

appropriate. The Court concludes its Rule 4 review by screening for

patently frivolous and speculative claims in Abt’s federal habeas petition.

See Ray, 700 F.3d at 996 n.1 (citing Small, 998 F.2d at 414, for the proposition

that district courts may dismiss petitions that fail to state a claim or are

factually frivolous). While the Court is extremely skeptical of many of the

claims—Abt’s guilty plea severely curtails his ability to challenge aspects of

his prosecution, and some of the claims do not appear to be based on

constitutional grounds—the Court cannot say that the claims are entirely

frivolous at this stage. The Court will, therefore, order briefing on the

petition in accordance with the schedule outlined below.

       The Court will also address Abt’s motion for leave to proceed in

forma pauperis. (Docket #2). A review of his prison trust account statement

reveals that Abt has ample funds to pay the $5.00 filing fee he owes for this

action. (Docket #3). Abt’s motion will be denied and he shall be required to


                                  Page 5 of 8
pay the filing fee within fourteen days of the date of this Order, or this

action will be dismissed.

      Accordingly,

      IT IS ORDERED that Petitioner’s motion for leave to proceed in

forma pauperis (Docket #2) be and the same is hereby DENIED;

      IT IS FURTHER ORDERED that Petitioner shall pay the $5.00 filing

fee owed in this matter within fourteen days of the date of this Order; and

      IT IS FURTHER ORDERED that the parties shall proceed in

accordance with the following schedule:

      1.     Within 30 days of entry of this order, the respondent shall file

either an appropriate motion seeking dismissal of this action or answer the

petition, complying with Rule 5 of the Rules Governing § 2254 Cases, and

showing cause, if any, why the writ should not issue.

      2.     If the respondent files an answer, then the parties should

abide by the following briefing schedule:

      a.     The petitioner shall have 60 days after the filing of the

             respondent’s answer within which to file a brief in support of

             his petition, providing reasons why the writ of habeas corpus

             should be issued. The petitioner is reminded that, in

             accordance with 28 U.S.C. § 2248, unless he disputes

             allegations made by the respondent in his answer or motion

             to dismiss, those allegations “shall be accepted as true except

             to the extent that the judge finds from the evidence that they

             are not true.”

      b.     The respondent shall file an opposition brief, with reasons

             why the writ of habeas corpus should not be issued, within 60




                                Page 6 of 8
              days of service of petitioner’s brief, or within 120 days from

              the date of this order if no brief is filed by petitioner.

       c.     The petitioner may then file a reply brief, if he wishes to do

              so, within 30 days after the respondent has filed a response

              brief.

       3. If the respondent files a motion in lieu of an answer, then the

parties should abide by the following briefing schedule:

       a.     The petitioner shall have 30 days following the filing of

              respondent’s dispositive motion and accompanying brief

              within which to file a brief in opposition to that motion.

       b.     The respondent shall have 15 days following the filing of

              petitioner’s opposition brief within which to file a reply brief,

              if any.

       Pursuant to Civil L. R. 7(f), the following page limitations apply:

briefs in support of or in opposition to the habeas petition or a dispositive

motion filed by respondent must not exceed thirty pages and reply briefs

must not exceed fifteen pages, not counting any caption, cover page, table

of contents, table of authorities, and/or signature block.

       Pursuant to Rule 4 of the Rules Governing § 2254 Cases, as well as a

Memorandum of Understanding entered into between the Wisconsin

Department of Justice and the U.S. District Clerk of Court for the Eastern

District of Wisconsin, a copy of the petition and this order have been sent

via a Notice of Electronic Filing (“NEF”) to the State of Wisconsin

respondent through the Attorney General for the State of Wisconsin

through the Criminal Appeals Unit Director and lead secretary. The

Department of Justice will inform the Court within twenty-one days from

the date of the NEF whether the Department will not accept service of


                                  Page 7 of 8
process on behalf of the respondent, the reason for not accepting service for

the respondent, and the last known address of the respondent. The

Department of Justice will provide the pleadings to the respondent on

whose behalf it has agreed to accept service of process.

       Dated at Milwaukee, Wisconsin, this 12th day of February, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                Page 8 of 8
